DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-20 are pending; claims 1, 10 and 20 are independent.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0292723), and further in view of Kang (US 2019/0317373).
Regarding claim 1, Chang teaches a display device  (figs 1-4, an LCD) comprising: 
a first substrate (fig. 4, a thin film transistor array panel 100);  
a gate line disposed on the first substrate and extending in a first direction (figs 1, 3, 4 and Paras 0045-0046, gate lines 121);
a data line disposed on the first substrate and extending in a second direction that crosses the first direction (figs 1, 3, 4 and Paras 0045, 0047, data lines 171), 
a drain electrode disposed on the first substrate (figs 1, 3, 4 and Paras 0045,0047); and 
a first electrode that is configured to connect with the drain electrode (fig. 4, the pixel electrode 191 and Para 0049), 
the data line includes a first protruding portion and a second protruding portion, the first protruding portion and the second protruding portion having a larger width in the first direction than other portions of the data line (figs 1, 3, “portion 171a” and Para 0053), and 
Chang does not expressly disclose the first electrode includes a first stem portion that extends in the first direction, and the first protruding portion overlaps the first stem portion of the first electrode in a third direction that is perpendicular to an upper surface of the first substrate.
However, Kang discloses the first electrode includes a first stem portion that extends in the first direction (fig. 1 and Paras 0053-0054), and the first protruding portion overlaps the first stem portion of the first electrode in a third direction that is perpendicular to an upper surface of the first substrate (fig. 6 and Paras 0124-0128, wherein the data line DL includes a plural protruding portions DL1 overlaps a portion of  the first and second sub-pixel electrodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display device of Chang by incorporated the teaching of Kang to include a data line that includes a plural protruding portions which is overlaps a portion of the first sub-pixel electrode and a portion of the second sub-pixel electrode in order to get a predictable result.
Regarding claim 2, Chang teaches the display device, of claim 1, wherein the gate line comprises a first gate line and a second gate line that each extend in the first direction and are spaced apart from each other in the second direction; a gate electrode that is configured to connect the first gate line and the second gate line; and the second protruding portion is positioned between the first gate line and the second gate line (fig. 1, Paras 0046 and 0050).
Regarding claim 3, Chang teaches the display device of claim 1, further comprising: a sustain electrode line that is disposed on a same layer as the gate line, wherein a first portion of the sustain electrode line extends in the first direction in parallel with the gate line, and wherein the second protruding portion is disposed between the first portion of the sustain electrode line and the gate line (figs 1, 3, the electrodes 131 and Paras 0050-0054, 0071).
Regarding claim 4, Chang teaches the display device of claim 1, wherein widths of the first protruding portion and the second protruding portion in the first direction are in a range of about 5 μm to about 7 μm (Paras 0051-0052 and 0072).
Regarding claim 5, Chang teaches the display device of claim 1, further comprising: a sustain electrode line that is disposed in a same layer as the gate line, wherein a first portion of the sustain electrode line extends in the second direction in parallel with the data line; and the first protruding portion overlaps the first portion of the sustain electrode line in the third direction (fig. 1, the electrode 131 and Paras 0050-0054).
Regarding claim 6, Chang in view of Kang teaches the display device of claim 1, wherein the data line includes first and second data lines disposed at opposite lateral edges of the first electrode; and the first electrode is configured to receive a data voltage from one data line of the first and second data lines (fig. 6 and Para 0124-0127, Kang).
Regarding claim 7, Chang teaches the display device of claim 1, wherein the first protruding portion protrudes towards a center of the first electrode, and the second protruding portion protrudes towards the drain electrode (fig. 1 and Para 0053).
Regarding claim 8, Chang teaches the display device of claim 1, wherein the first protruding portion protrudes away from a center of the first electrode, and the second protruding portion protrudes away from the drain electrode (fig. 1 and Para 0053).
Regarding claim 9, Chang in view of Kang teaches the display device of claim 1, wherein the first electrode comprises: a second stem portion that is perpendicular to the first stem portion and crosses the first stem portion; a minute branch portion that extends from the first stem portion and the second stem portion; and a protrusion portion that is connected with the drain electrode, wherein the protrusion portion and the second stem portion are spaced apart from each other (fig. 1 and Para 0053, Kang).
Regarding claim 10, Chang teaches a display device (figs 1-4, an LCD) comprising: 
a first substrate (fig. 4, a thin film transistor array panel 100); 
a plurality of gate lines disposed on the first substrate and extending in a first direction (figs 1, 3, 4 and Paras 0045-0046, gate lines 121);
a plurality of data lines disposed on the first substrate and extending in a second direction that crosses the first direction (figs 1, 3, 4 and Paras 0045, 0047, data lines 171), 
the plurality of data lines including a first protruding portion and a second protruding portion each having a larger width in the first direction than other portions of the plurality of data lines (figs 1, 3, “portion 171a” and Para 0053); 
Chang does not expressly disclose an insulation layer disposed on the plurality of data lines, the insulation layer including a first opening overlapping the first protruding portion and a second opening overlapping the second protruding portion; a first electrode disposed on the insulation layer; and a repair wire disposed on the insulation layer and overlapping a portion of a first data line of the plurality of data lines, wherein the repair wire is configured to contact the first data line in the first opening overlapping the first protruding portion, and contact the first data line in the second opening overlapping the second protruding portion, wherein the first electrode comprises a first stem portion that is parallel with the first direction, and wherein the first protruding portion overlaps the first stem portion of the first electrode in a third direction that is perpendicular to an upper surface of the first substrate. 
However, Kang discloses “an insulation layer disposed on the plurality of data lines, the insulation layer including a first opening overlapping the first protruding portion and a second opening overlapping the second protruding portion”, see (figs 2, 3, a protection layer 320 and Paras 0099-0101); a first electrode disposed on the insulation layer (fig. 2 and Para 0102); and 
a repair wire disposed on the insulation layer and overlapping a portion of a first data line of the plurality of data lines, wherein the repair wire is configured to contact the first data line in the first opening overlapping the first protruding portion, and contact the first data line in the second opening overlapping the second protruding portion (fig. 7 and Para 0129), 
wherein the first electrode comprises a first stem portion that is parallel with the first direction (fig. 1 and Paras 0053-0054), and wherein the first protruding portion overlaps the first stem portion of the first electrode in a third direction that is perpendicular to an upper surface of the first substrate(fig. 6 and Paras 0124-0128, wherein the data line DL includes a plural protruding portions DL1 overlaps a portion of  the first and second sub-pixel electrodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display device of Chang by incorporated the teaching of Kang to include an insulation layer and a data line that includes a plural protruding portions which is overlaps a portion of the first sub-pixel electrode and a portion of the second sub-pixel electrode in order to get a predictable result.
Regarding claim 11, Chang in view of Kang teaches the display device of claim 10, wherein the first electrode comprises: a second stem portion that is perpendicular to the first stem portion and crosses the first stem portion; a minute branch portion that is extended from the first stem portion and the second stem portion, and the first electrode and the repair wire do not overlap each other in the third direction (fig. 1 and Para 0053, Kang).
Regarding claim 12, Chang teaches the display device of claim 10, wherein the plurality of gate lines comprises: a first gate line and a second gate line that each extend in the first direction and are spaced apart from each other in the second direction; and a gate electrode that is configured to connect the first gate line and the second gate line, wherein the second protruding portion is disposed between the first gate line and the second gate line (fig. 1, Paras 0046 and 0050).
Regarding claim 13, Chang teaches the display device of claim 10, further comprising a sustain electrode line that is disposed on a same layer as the gate line, wherein a first portion of the sustain electrode line extends in a first direction in parallel with the gate line, and the second protruding portion is disposed between the first portion of the sustain electrode line and a first gate line of the plurality of gate lines (figs 1, 3,  the electrodes 131 and Paras 0050-0054, 0071).
Regarding claim 14, Chang teaches the display device of claim 10, wherein the first electrode is configured to connect with a drain electrode that is disposed on a same layer as the plurality of data lines (fig. 4, the pixel electrode 191 and Para 0049), the first protruding portion protrudes towards a center of the first electrode, and the second protruding portion protrudes towards the drain electrode (fig. 1 and Para 0053).
Regarding claim 15, Chang teaches the display device of claim 10, wherein: the first electrode is configured to connect with a drain electrode that is disposed on a same layer as the plurality of data lines (fig. 4, the pixel electrode 191 and Para 0049); the first protruding portion protrudes away from a center of the first electrode; and the second protruding portion protrudes away from the drain electrode (fig. 1 and Para 0053).
Regarding claim 16, Chang in view of Kang teaches the display device of claim 10, wherein the first data line of the plurality of data lines overlaps the repair wire and includes a disconnected area between the first protruding portion and the second protruding portion (fig. 7 and Para 0129, Kang).
Regarding claim 17, Chang in view of Kang teaches the display device of claim 10, wherein the repair wire extends in parallel with the first data line (fig. 7 and Para 0129, Kang).
Regarding claim 18, Chang in view of Kang teaches the display device of claim 10, wherein the repair wire does not extend in parallel with the first data line (fig. 8 and Paras 0132-0133, Kang) .
Regarding claim 19, Chang teaches the display device of claim 18, wherein one pixel is comprised of a first gate line of the plurality of gate lines (figs 1, 3, 4 and Paras 0045-0046, gate lines 121),
the first data line of the plurality of data lines (figs 1, 3, 4 and Paras 0045, 0047, data lines 171), and 
Chang in view of Kang a first electrode that is configured to receive a voltage from the first data line; and a pixel where the repair wire is disposed is not configured to emit light during operation of the display device (fig. 7 and Para 0129, Kang).
Regarding claim 20, Chang teaches a display device (figs 1-4, an LCD) comprising: 
a first substrate (fig. 4, a thin film transistor array panel 100); 
a gate line disposed on the first substrate and extending in a first direction (figs 1, 3, 4 and Paras 0045-0046, gate lines 121); 
a data line disposed on the first substrate and extending in a second direction that crosses the first direction (figs 1, 3, 4 and Paras 0045, 0047, data lines 171), 
the data line including a first protruding portion and a second protruding portion that are spaced apart from each other and each have a larger width than other portions of the data line (figs 1, 3, “portion 171a” and Para 0053); 
a drain electrode disposed on the first substrate (figs 1, 3, 4 and Paras 0045,0047); and 
a first electrode that is configured to connect with the drain electrode (fig. 4, the pixel electrode 191 and Para 0049), 
wherein the first protruding portion and the second protruding portion have an increased contact area for contacting the repair wire (figs 1, 3, “portion 171a” and Para 0053).
Chang does not expressly disclose wherein the first protruding portion and the second protruding portion form a connection shape therebetween, the connection shape is configured for receiving a repair wire; 
However, Kang discloses “wherein the first protruding portion and the second protruding portion form a connection shape therebetween, the connection shape is configured for receiving a repair wire”, see fig. 7 and Para 0129.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display device of Chang by incorporated the teaching of Kang to include a data line that includes a plural protruding portions and a repair wire in order to get a predictable result.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Kim (US 2018/0059449), relate to a display device including a repair line capable of repairing disconnection of a signal line.
B.	Yamaguchi (US 2014/0029228), relates to a display panel and a display device which can deal with a failure such as disconnection.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        9/26/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625